Citation Nr: 0407439	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  01-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1957 to 
September 1960, and service in support of Operation Desert 
Shield/Storm from September 1990 to April 1991 with six 
months and 12 days of foreign service.  In addition, the 
veteran had unverified active and inactive reserve component 
service.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  Following the veteran's timely 
notice of disagreement, a statement of the case (SOC) was 
issued in September 2001.  The veteran's timely substantive 
appeal was received in October 2001.

By a claim submitted in May 2000, the veteran stated he 
wished to seek service connection for scars of the right and 
left arm and left foot.  By a rating decision issued in 
August 2000, the RO denied entitlement to service connection 
for scars of the right and left arms secondary to tattoo 
removal and for a scar on the left foot status post removal 
of a tumor.  The veteran disagreed with those determinations 
in March 2001, and the RO issued a SOC in September 2001 
which, in pertinent part, addressed the claims of entitlement 
to service connection for scars.  Thereafter, the veteran's 
substantive appeal form, VA Form 9, Appeal to Board of 
Veterans' Appeals, was received.  In Block 9, in response to 
the direction to list issues to be considered on appeal, the 
veteran listed only one issue, "service connected hearing 
loss."  The veteran's discussion of the appealed claim did 
not include any reference to claims of entitlement to service 
connection for scars.  The veteran's substantive appeal does 
not include an appeal of the denials of service connection 
for scars, and no claim of entitlement to service connection 
for a scar is before the Board on appeal at this time.

In his substantive appeal, the veteran requested a 
teleconference hearing before the Board, to be held at the 
Detroit RO.  In July 2002, the veteran was notified that the 
requested teleconference hearing was scheduled for August 14, 
2002.  The veteran did not appear for that hearing, nor did 
he contact VA to explain the reason he failed to appear for 
the hearing or to request that the hearing be rescheduled.  
In an informal hearing presentation dated in August 2002, the 
veteran's representative requested that the veteran's hearing 
before the Board be rescheduled.  The veteran's 
representative did not, however, provide a reason for the 
veteran's failure to appear at the scheduled hearing.  In 
July 2003, the motion of the veteran's representative to 
reschedule the videoconference hearing was denied.  The 
veteran has been afforded his opportunity for a hearing 
before the Board, and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained, to the 
extent possible.

2.  The examiner who conducted VA examination in July 2000 
was unable to determine the etiology of the veteran's hearing 
loss.

3.  The veteran has not authorized release of identified 
sources of records, as requested by the RO, for further 
development of the claim, although he has indicated that no 
additional clinical records are available from those sources, 
and he has not identified any other records which might be 
relevant.

4.  The veteran did not report for a scheduled 
videoconference hearing before the Board, and evidence which 
might have been presented at that hearing is not available.


CONCLUSION OF LAW

The veteran has abandoned his claim of entitlement to service 
connection for hearing loss disability.  38 C.F.R. §  3.158 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his exposure to hazardous noise and 
acoustic trauma during his active military service and/or 
during his reserve component service has resulted in a 
current hearing loss disability.

Duty to Assist

The claim underlying this appeal was submitted in May 2000, 
just a few months before enactment in November 2000 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if necessary to make a 
decision on the claim.  

The RO advised the veteran, in an August 2000 rating 
decision, that the claim for service connection for hearing 
loss was not well grounded.  In March 2001, the RO provided a 
letter which advised the veteran of the enactment of the VCAA 
and advised the veteran of the general provisions of that 
act.  The letter also advised the veteran that the claim for 
service connection for hearing loss which was denied as not 
well-grounded would be considered again.  The March 2001 
letter advised the veteran of the evidence required to 
substantiate the claim, among other information.  

By a separate letter, also issued in March 2001, the RO again 
notified the veteran of the enactment of the VCAA, and 
provided information about resolution of the disagreement.  
By a SOC issued in September 2001, the RO provided the 
claimant with the full text of the provisions of the VCAA 
codified at 38 U.S.C.A. § 5103 and 5103A.  By a supplemental 
statement of the case (SSOC) issued in March 2002, the RO 
provided the veteran with the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate the provisions of the 
VCAA.  The RO thus informed the claimant of VA's duty to 
notify him of the evidence required to substantiate the 
claim, of VA's duty to assist him, and of VA's duty to obtain 
records.  

By a statement received in June 2001, the veteran identified 
his post-service employers.  In August 2001, the RO issued a 
letter which requested the veteran to furnish evidence from 
those employers, either by providing clinical records or by 
authorizing release of clinical records to VA.  By a letter 
received in September 2001, the veteran stated that the 
employers had informed him that no records were available.  
The veteran has not submitted authorization of release of any 
records from his employers, and has not identified any other 
evidence which might be relevant.  

In a SSOC issued in March 2002, the veteran was advised that 
no records or authorization of release of records had been 
received for his employers.  The veteran did not respond.  In 
December 2003, the Board sent the veteran a very specific 
letter indicating that, unless the veteran authorized release 
of information from former employers or submitted additional 
evidence, the Board would consider whether he had abandoned 
his claim.  The veteran did not respond.  The Board notes 
that the letters were directed to the veteran with the name, 
house number, street name, city, state, and zip code supplied 
to VA by the veteran as the veteran's most recent address of 
record.    

Under the circumstances, in the absence of any evidence that 
the claimant did not receive the correspondence, and where 
the claimant was clearly advised by the Board that he was 
being afforded the opportunity to submit or identify 
additional evidence, and where there is no indication that he 
has contacted VA since he failed to report for his 
videoconference hearing, further remand to afford the veteran 
additional opportunity to submit or identify additional 
evidence would be fruitless.  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant submitted private medical evidence and opinion, and 
VA examination was afforded.  No additional clinical evidence 
is required in order to decide the claim.  The duty to 
provide medical examination and obtain a medical opinion has 
been fulfilled. 

The numerous communications of record, including 
notifications to the veteran of the provisions of the VCAA in 
March 2001, the SOC and SSOC reflecting statutory and 
regulatory provisions of the VCAA, and the RO's letters to 
the claimant, among the many communications of record, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the claimant.  It has been less than one 
year since the Board advised the veteran that the Board would 
consider whether he abandoned the claim, but the VCAA does 
not bar the Board from completing appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)).

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, as noted in this case, the initial 
actions of the agency of original jurisdiction had been 
issued prior to enactment of the VCAA, but VCAA notices were 
issued before the veteran perfected appeal of the claim.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where an initial decision was 
issued prior to enactment of the VCAA, however, would be to 
vacate such adjudications.  This would be an absurd result, 
and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) ("There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
veteran in March 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
before the veteran perfected his appeal, and prior to 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a SOC was provided.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
evidence, and was advised, by the Board's December 2003 
letter, that he could submit additional evidence, and 
that, if he did not, the Board would considered whether 
the claim had been abandoned.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any evidence which might be 
relevant to the claim, but he has not submitted or 
identified any item or type of evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the claimant 
in this case.  

Moreover, in light of the Board's conclusion, below, that the 
veteran has, in effect, abandoned this claim, it would be 
fruitless to remand the claim, regardless of any action that 
could be taken to comply more completely with the VCAA or 
more fully develop the claim.

Applicable laws and regulations

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158 
(2003).

The CAVC has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Factual background

The veteran's DD-214 reflects that he served in the Marine 
Corps for three years.  He was serving in the U.S. Naval 
Reserve as a small arms marksmanship instructor in 1990, when 
he was recalled to active duty service in the Persian Gulf.  

The veteran requested that VA obtain his service medical 
records.  Records of the veteran's first period of service, 
from 1957 to 1960, and records of his reserve component 
service, beginning with his enlistment in 1982, were 
obtained.  It does not appear that complete records of the 
veteran's Persian Gulf War service have been associated with 
the claims file.  The service medical records associated with 
the claims file reflect that, at the time of a whisper test 
conducted in August 1960 for separation examination, no 
abnormality of hearing acuity was noted.  An audiogram 
conducted in March 1982 for purposes of the veteran's reserve 
component enlistment disclosed that auditory thresholds in 
the right ear were as follows: 5 decibels at 500 Hertz (Hz), 
5 decibels at 1000 Hz, 0 decibels at 2000 Hz, 50 decibels at 
3000 Hz, and 70 decibels at 4000 Hz.  Auditory thresholds in 
the left ear were as follows: 5 decibels at 500 Hz, 5 
decibels at 1000 Hz, 0 decibels at 2000 Hz, 40 decibels at 
3000 Hz, and 70 decibels at 4000 Hz.  

On VA examination conducted in July 2000, audiogram disclosed 
the following auditory thresholds in the right ear: 10 
decibels at 500 Hz, 20 decibels at 1000 Hz, 20 decibels at 
2000 Hz, 65 decibels at 3000 Hz, and 85 decibels at 4000 Hz.  
Auditory thresholds in the left ear were as follows: 15 
decibels at 500 Hz, 15 decibels at 1000 Hz, 15 decibels at 
2000 Hz, 65 decibels at 3000 Hz, and 95 decibels at 4000 Hz.  
Speech recognition ability was 96 percent in the right ear 
and 94 percent in the left ear.  The examiner concluded that 
the veteran had longstanding moderate to severe high 
frequency sensorineural hearing loss bilaterally.  The 
examiner noted that the etiology of the hearing loss was 
unknown. 

Thereafter, the August 2000 rating decision advised the 
veteran that, in order to substantiate the claim for service 
connection for hearing loss, evidence linking the hearing 
loss to his service was needed.  The veteran submitted a 
private medical statement, from L.F.P.D., MD, dated in 
February 2001, and accompanied by audiologic examination 
conducted in February 2001, indicating that the veteran's 
hearing loss was "consistent with the type of trauma he 
suffered while serving as a mortarman" in service.  However, 
that medical statement did not provide any rationale for the 
conclusion or discuss any other aspects of the veteran's 
relevant history.

By a letter issued in April 2001, the RO asked the veteran to 
provide an employment history, information regarding any 
claims or settlement having to do with the veteran's hearing 
loss, and information about noise exposure due to hobbies.  
The veteran provided his employment history, indicating, in 
pertinent part, that he worked in factories and for the 
railroad as an investigator from 1960 to 1965 and worked for 
a police department from 1966 to June 1989.  

The RO requested that the veteran authorize release of 
records from that police department.  By a letter received in 
September 2001, the veteran informed the RO that he had 
contacted the police department.  The veteran reported that 
each of several individuals he spoke with told him that the 
police department had no clinical records for the veteran.

In his October 2001 substantive appeal, the veteran stated, 
"I have cooperated to the fullest extent in the adjudication 
of this claim.  I have responded honestly and to the best of 
my ability, contrary to your statement that I have not 
cooperated."  The veteran reiterated that he had experienced 
hearing loss since his release from active duty in September 
1960.



Analysis

The veteran was notified, beginning with the August 2000 
rating decision, that the evidence of record, which disclosed 
no abnormality of hearing during the period of active service 
from 1957 to 1960, and which disclosed hearing loss at the 
time of 1982 enlistment examination for reserve component 
purposes, was insufficient for a determination as to the 
etiology of the veteran's hearing loss.  The only information 
obtained as to the veteran's noise exposure from 1960 to 1982 
is the information provided by the veteran as to his 
employment history.  The veteran has not provided any 
clinical evidence or other evidence as to his hearing acuity 
during the period from 1960 to 1982, although the RO and the 
Board have, in several items of correspondence, requested 
additional evidence or advised the veteran that additional 
evidence was required to substantiate his claim.

The veteran's most recent contact with VA was in October 
2001, more than two years ago, although VA has issued several 
items of correspondence, including the July 2002 notice to 
the veteran of his scheduled videoconference hearing, and the 
December 2003 letter issued by the Board advising the veteran 
that the Board would consider whether the veteran had 
abandoned the claim.  

Review of the record reflects that each of these items of 
correspondence has been sent to the veteran at the most 
recent address of record, as supplied by the veteran in 
October 2001.  There is no evidence of record that any 
correspondence sent by VA to that address has been returned 
as undelivered, or for any other reason.

If the correspondence has not reached the veteran because the 
most recent address of record is no longer correct, the Board 
notes that it is the claimant's responsibility to keep VA 
advised of his or her whereabouts.  See Hyson v. Derwinski, 5 
Vet. App. 262, 265 (1993). 

It is clear from the record before the Board that the veteran 
has been advised that additional evidence is required from 
him in order to assist VA to adjudicate the claim.  The 
veteran acknowledged, in his October 2001 substantive appeal, 
that he had been notified that additional evidence was 
needed.  However, the veteran has failed to provide 
authorization for release of information requested by VA, has 
not submitted or identified any other evidence, and failed to 
report for the videoconference hearing he requested, although 
afforded the opportunity to do so.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did, 
since the RO addressed the claim on the merits in both the 
SOC and in the SSOC.  When the Board addresses in its 
decision a question that has not been addressed by the RO it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Here, the veteran was clearly advised, by the Board's 
December 2003 letter, of the regulation regarding 
abandonment, and he was on notice as to the necessity of 
submitting additional evidence.  

The Board concludes that the veteran has been accorded ample 
opportunity to fully present his claim.  As has been 
described above, he has acknowledged that he was advised that 
additional evidence was required.  Moreover, the veteran has 
been represented in this matter.  Evidently due to lack of 
communication with the veteran, however, his representative 
has been unable to provide any reason for the veteran's 
failure to respond.

There is of record no correspondence or report of contact 
from the veteran which would explain the lack of response to 
VA's requests for additional evidence or the veteran's 
failure to appear at the videoconference hearing that he 
requested.  In summary, because the veteran has failed for 
more than a year, without adequate reason or good cause, to 
respond to the request for evidence or to provide evidence, 
the claim is deemed abandoned.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal, and the claim must be dismissed.


ORDER

The appeal for service connection for hearing loss is 
dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



